Citation Nr: 0909803	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  06-06 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of death of 
the Veteran.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1948 to January 
1973.  The Veteran died in February 2004.  The appellant is 
his surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In April 2008, the appellant testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  The Board also received additional 
evidence from the appellant during the hearing.  The new 
evidence was accompanied by a waiver of the appellant's right 
to initial consideration of the new evidence by the RO.  38 
C.F.R. §§ 19.9, 20.1304(c) (2008).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.

In October 2008, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) by a 
gastroenterologist in accordance with 38 U.S.C.A. § 7109 
(West 2002) and 38 C.F.R. § 20.901(a) (2008).  The requested 
opinion was provided and has been associated with the claims 
folder.  The VHA opinion was also provided to the appellant.  
The appellant was afforded 60 days to provide additional 
argument or evidence.  In February 2009, the appellant's 
representative submitted a response to the VHA opinion.  


FINDINGS OF FACT

1.	The appellant has been notified of the evidence necessary 
to substantiate her claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.	The Certificate of Death shows that the immediate cause of 
the Veteran's death was sepsis and multiorgan failure, due to 
(or as a consequence of) abdominal fistula and abscess, due 
to (or as a consequence of) multiple infection of abdomen 
caused by VRE.  

3.	At the time of the Veteran's death, he was service 
connected for degenerative disc disease.  

4.	The competent medical evidence shows that the causes of 
death of the Veteran were not related to a disease or injury 
in service or to a service connected disability. 

5.	The competent medical evidence shows that an abdominal 
disability was not incurred in or aggravated by service.  

6.	A service-connected disability was not the immediate or 
underlying cause of the Veteran's death, was not 
etiologically related to his death, did not contribute 
substantially or materially to his death, did not combine to 
cause his death, and did not aid or lend assistance to the 
production of his death. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the appellant was sent a VCAA letter in June 2004 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was asked to submit 
evidence and/or information in her possession to the AOJ.  
The appellant was also sent a letter in March 2006 that 
provided the provisions as set forth in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The June 2004 letter provided an explanation of the evidence 
and information required to substantiate a claim based on a 
previously service-connected condition as well as based on a 
condition not yet service connected.  See Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  The Boards notes that the 
letter did not specifically provide a statement of the 
conditions for which the Veteran was service connected at the 
time of his death.  The appellant, however, had actual 
knowledge of the Veteran's service connected disabilities at 
the time of his death.  The appellant asserted that the back 
disability and medications for the back disability 
contributed to his death.  In a May 2005 hearing at the RO, 
the appellant also recited what the Veteran's service 
connected disabilities were at the time of his death.  As 
such, the Board finds that the omission of the notice of the 
Veteran's service connection disabilities in the VCAA letter 
did not affect the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Vazquez-Flores v. Peake, No. 22 Vet. App. 37 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim.") citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The Board finds that any VCAA error was not prejudicial to 
the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a March 2008 
supplemental statement of the case.  Additionally, any timing 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was provided an opportunity to set 
forth her contentions during the hearing before the 
undersigned Veterans Law Judge.  The Veteran's file was 
reviewed and VA opinions were obtained in December 2005.  The 
appellant was also afforded a VHA review of the Veteran's 
medical evidence.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the appellant asserts that the medications that 
the Veteran took for his service connected degenerative disc 
disease in the lumbar spine contributed to his death.  
Additionally, she asserts that the Veteran's stomach 
problems, which were a cause of his death, should be service 
connected.  

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Additionally, to establish service connection for the cause 
of the Veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed materially and substantially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In this case, the Veteran died in February 2004.  At the time 
of the Veteran's death, he was service connected for 
degenerative disc disease of the lumbar spine.  The Board has 
reviewed all the evidence of record.  The medical evidence 
shows that the treatment for the degenerative disc disease 
included pain and anti-inflammatory medications.  

In December 2004, a private physician indicated that he was 
the primary care provider for the Veteran since April 1999.  
The physician indicated that a spinal nerve root compression 
may have contributed to his pain and distention in his 
abdomen.  Additionally, the physician opined that the 
Veteran's low back pain did play a contributory roll as a 
chronic co-morbidity in his decline and ultimate demise.  The 
same physician noted in a May 2005 letter that the Veteran 
took medication for back pain which could have exacerbated 
his abdominal pain.  

In December 2005, the Veteran's medical records and history 
were reviewed by a VA examiner.  The examiner opined that it 
was not as least likely as not that the lumbar spine disease 
played any role in the death of the Veteran.  The examiner 
noted that the causes of death were abdominal disabilities.  
The examiner noted the private physician's statement that 
included the back disability as a co-morbidity.  The examiner 
found that as it was another condition, the statement was 
technically correct, but to find that the Veteran's lumbar 
spine disability had any role in causing the Veteran's death 
was clearly speculative and without support in the records.  

A neurological opinion was also requested in December 2005.  
The examiner noted the Veteran's history of back pain and 
treatment for his back disability.  The examiner found that 
the chronic back pain could not be considered a contributing 
factor to the multiple intraabdominal abscesses, sepsis and 
multiple organ failure.  The examiner concluded that it was 
not probable that his low back degenerative disease 
contributed to his death.  

The November 2008 VHA opinion found that there was no medical 
evidence to support the conclusion that the medication that 
the Veteran was taking for his back disability caused or 
contributed to the Veteran's death.  The gastroenterologist 
noted the causes of death and found that the bacterial 
infection was related to a leak from a colostomy reversal 
surgery, not the medications.  Additionally, a surgery was 
performed after the leak from the initial left hemicolectomy.  
The gastroenterologist found that the medications did not 
lead to the reasons for the surgeries.  Surgery was performed 
for constipation or colonic diverticulosis.  The examiner 
found that constipation was associated with both central and 
peripheral chronic neurological disorders.  The examiner 
noted that constipation could be caused by narcotics, but not 
non-steroidal anti-inflammatory drugs.  Additionally, 
constipation caused by narcotics was not treated by surgical 
removal of the colon.  The examiner also considered the 
reasons the Veteran underwent surgery and concluded that 
there was no evidence that non-steroidal anti-inflammatory 
drugs or narcotics caused colonic diverticulitis.  The 
examiner found that the causes of the Veteran's death were 
not related to the back disability or to the medications that 
the Veteran was taking for his back disability.  

The Board finds that the preponderance of the evidence does 
not show that the medications that the Veteran took for his 
service connected back disability caused or contributed to 
his death.  The only opinion suggesting that the Veteran's 
back disability contributed to his death is the December 2004 
letter by the private physician.  The Board finds, however, 
that this opinion is not probative.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board may favor the opinion of one competent medical expert 
over that of another, if an adequate statement of reasons or 
bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

In this case, the private physician did not provide a 
rational for his opinion.  He indicated that the Veteran's 
low back pain did play a contributory roll as a chronic co-
morbidity in the Veteran's decline and ultimate demise; 
however, there is no explanation as to how the low back pain 
contributed to his death.  Additionally, there is no 
indication that records relating to the Veteran's death were 
reviewed.  The physician indicated that the medication for 
back pain could have exacerbated the Veteran's abdominal 
pain, however did not explain how increased pain contributed 
to the Veteran's death.  Additionally, this opinion is 
speculative.  In contrast, the VA opinions and the VHA 
opinion provide a complete review of the claims file and 
explanations for the conclusions reached.  As the private 
physician failed to explain his findings or provide an 
explanation for his conclusion, the Board does not afford 
this opinion equal probative weight compared to the other VA 
opinions.  

Additionally, the medical evidence of record shows that the 
Veteran was treated for stomach problems in service and after 
service.  The Death Certificate also shows that the causes of 
the Veteran's death were sepsis, multiorgan failure, 
abdominal fistula and abscess, and multiple infection of 
abdomen cause by VRE (vancomycin resistant enterococcus).  
The evidence of record, however, does not show that a stomach 
disability should be service connected.  

The service treatment records show in May 1951 the Veteran 
did not have stomach trouble and his abdomen was clinically 
evaluated as normal.  In May 1955 and June 1955, the 
Veteran's abdomen was clinically evaluated as normal.  In 
September 1956, the Veteran had complaints of tightness in 
his stomach.  In April 1967, the Veteran's abdomen was 
clinically evaluated as normal.  In January 1959, the Veteran 
reported that he had stomach trouble.  In March 1960, the 
Veteran had complaints of a stomach ache for the past 2 
years.  In April 1960, the Veteran was treated for a 
suspected duodenal ulcer.  

In July 1966, the Veteran reported a history of stomach 
trouble.  The examiner noted that he had stomach trouble in 
the past, but not for the past 4 years and his abdomen was 
clinically evaluated as normal.  In October 1967, the Veteran 
reported a history of stomach trouble and the examiner noted 
that he had stomach problems for the last 10 years and was 
treated for an ulcer in 1962.  The Veteran's abdomen was 
clinically evaluated as normal.  In May 1970, the Veteran 
sought treatment for epigastric pain.  In May 1972, the 
Veteran reported a history of stomach trouble.  The examiner 
noted that he had epigastric distress in 1959 and was treated 
for an ulcer in 1962.  A gastrointestinal x-ray was normal.  
In May 1972, the Veteran's abdomen was clinically evaluated 
as normal.  The Veteran had complaints of epigastric pain in 
September 1972.  

In spite of the treatment for stomach problems in service, 
the medical evidence of record does not show that the stomach 
problems the Veteran was experiencing at the time of his 
death were related to service.  The VHA opinion indicated 
that there is no evidence to support the contention that the 
digestive system symptomotology that the Veteran experienced 
in service was related to his death.  The gastroenterologist 
reviewed the claims file and the Veteran's history.  The 
Veteran had a family history of stomach problems.  The 
examiner noted that it was unlikely, but possible that the 
Veteran had a hereditary disorder.  The examiner noted that 
the Veteran had a 6 month hospitalization for an abdominal 
disorder at age 8, and could not exclude that this was the 
origin for his chronic abdominal symptoms.  

Additionally, the gastroenterologist noted that the Veteran 
had an onset of stomach trouble in 1952.  The examiner noted 
that the three reasons suggested for the surgery in 2003 that 
led to his death were chronic abdominal pain, constipation 
and diverticulosis.  The gastroenterologist reviewed the 
Veteran's file and noted that he began seeing a physician for 
abdominal pain by at least April 1995, had surgery in August 
2000, and his abdominal pain continued.  The 
gastroenterologist concluded, therefore, the surgery was not 
the correct treatment for his chronic abdominal pain.  

The gastroenterologist opined that the upper abdominal 
adhesions seen at surgery in 2003 were likely caused by the 
2000 surgery.  As such, the adhesions were not the origin for 
the chronic abdominal pain.  The diagnosis of gastric 
volvulus in 2003 was also likely related to the surgery in 
2000.  As the pain had already been present for 5 years, the 
surgery in 2000 did not cause the pain and the development of 
the gastric volvulus did not explain the pain in 1995.  

Additionally, the gastroenterologist found that the 
constipation did not seem to be a major problem for the 
Veteran in service, however, he could have had constipation-
predominant irritable bowel syndrome since 1952.  Irritable 
bowel syndrome however was not treated by surgical resection 
of the colon.  The gastroenterologist also noted that there 
was no medical evidence to support any patient ever having a 
diagnosis of painful diverticulosis over a 51 year period.  

The Board notes that there is no other medical opinion of 
record showing that the Veteran's abdominal problems in 
service were related to his abdominal problems at the time of 
his death.  There is also no other opinion showing that the 
abdominal problem in service caused or contributed to his 
death.  As the VHA examiner did not find that the treatment 
the Veteran received in service was related to his stomach 
problems after service or to the causes of the Veteran's 
death, the Board finds that service connection for the cause 
of the Veteran's death is not warranted.  

The Board has considered the appellant's contention that the 
medications the Veteran took caused stomach problems and the 
stomach problems in service led to the Veteran's death, 
however, as a layperson, without the appropriate medical 
training and expertise, she is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While the appellant can certainly attest to her observations, 
she is not competent to provide an opinion on the etiology of 
the Veteran' stomach problems or cause of death.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

As the two December 2005 VA opinions and the November 2008 
opinion do not support the appellant's claim, the Board finds 
that the preponderance of the evidence is against the claim 
and the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the Board finds that the appellant is not 
entitled to service connection for the cause of the death of 
the Veteran.  


ORDER

Service connection for the cause of death of the Veteran is 
denied.  



____________________________________________
John E. Ormond, Jr.
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


